Pottle, J.
1. A witness for the State having testified that he bought intoxicating liquor from the accused a large number of times during the two years immediately preceding the finding of the bill of indictment, it was not erroneous to admit, in corroboration of this evidence, the testimony of another witness, that during this period he had seen the accused several times with “his pockets loaded with whisky.”
2. The following instruction was a correct statement of the law: “It would not be necessary to show, in order to warrant a conviction, that the person who sold the liquor was the real owner of the liquor. If one person receives from the real owner liquor or whisky, and goes and sells it for the owner, delivers it for the owner, receives payment or purchase-price for the liquor for the owner, that would make the party who delivers it and sold it guilty, whether he was the real owner or not.” Even if there was no evidence that the accused, in making the sales, was acting as agent for another, the charge was not prejudicial, since, if he was not the agent, he was necessarily the principal, and was equally guilty in either event. Judgment affirmed,.